Citation Nr: 9900529	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  98-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus (HNP), left leg radicular pain.

2.  Entitlement to service connection for dermatitis, dorsum 
of both arms.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veterans DD Forms 214 show active military service from 
February 1979 to February 1983, with two years, eleven months 
and twenty-seven days of prior active service, and from 
August 1985 to August 1994.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1996 rating decision issued 
by the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  It is noted that the appellant 
appeared at a hearing before the undersigned Member of the 
Board on August 17, 1998, at which time he testified with 
respect to the claims now at issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.

It is also noted that the appellant filed a claim under 38 
C.F.R. § 4.30 (1998) for his April 1997 back surgery.  See 
Statement in Support of Claim, VA Form 21-4138, dated July 
15, 1997.  Although he is not presently service connected for 
a back disability, he is still entitled to have this claim 
adjudicated by the RO.  Accordingly, this matter is referred 
to the RO for appropriate development and adjudication.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Additional service medical records, not currently associated 
with the record on appeal, may be pertinent to the proper 
adjudication of the appellants claim.  Efforts to obtain all 
available service medical records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, corresponding 
to the appellants periods of verified active duty (February 
1979 - February 1983 and August 1985 - August 1994) have been 
successful, and it is not shown that any of his records are 
lost or otherwise unavailable.  However, it does not appear 
that VA specifically attempted to obtain service medical 
records for an unverified period of active duty prior to the 
appellants February 1979 enlistment that lasted two years, 
eleven months and twenty seven days according to his DD Form 
214 for his 1979-83 enlistment term.  Accordingly, the RO 
should verify this period of prior active duty service and 
request from NPRC any available medical records for the time 
period in question.

Further, the record reflects that the appellant underwent 
back surgery for his HNP in April 1997 at the VA Medical 
Center (VAMC) in Augusta, Georgia.  There are no medical 
records on file corresponding to this period of 
hospitalization.  Copies of medical/clinical reports created 
in connection with the appellants inpatient visit at this VA 
medical facility must be obtained and associated with the 
claims folder.

The requisition and consideration of medical records which 
are possibly relevant to an issue on appeal is necessary for 
the adjudication of the case.  Decisions of the Board must be 
based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1998) and Gilbert v. Derwinski, 
1 Vet. App. 78 (1990).  The duty to assist a claimant in 
filing an application for VA benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991) includes the duty to request 
information which may be pertinent to the claim.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VAs obligation under 
section 5103(a) to assist a claimant in filing a claim 
pertains to relevant evidence which may exist or could be 
obtained).  The duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government, such as service department and VA medical 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994).

In view of the additional development action that is 
required, as noted above, the Board finds that VA 
examinations should be scheduled to address the medical 
relationship, if any, between the medical history, treatment, 
and diagnoses noted before, during and after the appellants 
periods of active duty military service and any HNP and 
forearm dermatitis found present, based on a complete review 
of all the evidence of record and the clinical findings found 
present on examination.  See Shoemaker v. Derwinski, 3 Vet. 
App. 248 (1992); see generally Stanton v. Brown, 5 Vet. App. 
563 (1993) (remand for VA examination to determine whether 
veteran has a current disability and, if so, whether it 
resulted from injury or disease in service).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should verify a period of 
active duty service that ended prior to 
the appellants enlistment in February 
1979, and request from NPRC any available 
medical records for this period of active 
duty.  Efforts to obtain these records 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.

2.  The RO should contact the Augusta-
VAMC and request copies of all 
medical/clinical reports pertaining to 
the appellants April 1997 back surgery, 
as alluded to above.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

3.  After completion of the above, the RO 
should schedule the appellant for a 
comprehensive VA skin and orthopedic-
neurologic examinations in order to 
ascertain the presence and etiology of 
HNP and forearm dermatitis.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination.  All necessary tests 
should be conducted and the examiners 
should review the results of any testing 
prior to the completion of the report.  
In addition, it is requested that the 
examining VA physician on each 
examination provide an opinion as to the 
most probable etiology and date of onset 
of HNP and forearm dermatitis that is 
diagnosed, as is medically possible, 
based on a complete review of the 
evidence contained in the appellants 
claims folder.  A complete medical 
rationale for each opinion should be 
provided as well.  In addition, if the 
medical history and clinical findings 
found on examination confirm that any 
diagnosed HNP or dermatitis disorder pre-
existed the appellants active duty 
service, the examining VA physician 
should provide a medical opinion 
addressing whether any related complaints 
and treatment provided during his periods 
of active duty service constituted an 
aggravation or worsening of his condition 
(i.e., whether any disease worsened 
beyond its normal progression during that 
period of active duty).

The reports of these examinations and the 
requested medical opinions should be 
legible, typed and associated with the 
appellants claims folder.

The appellant should be given adequate 
notice of the requested examinations 
which includes advising him of the 
consequences of failure to report for the 
examinations.  If he fails to report for 
an examination, this should be noted in 
the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination/medical 
opinion reports to ensure that they are 
in compliance with the directives of this 
REMAND.  The RO should specifically 
review these reports to determine if they 
meet the requirements specified above.  
If a report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Following completion of the above, 
the RO must readjudicate the appellants 
claims that are currently in appellate 
status as listed on the title page of 
this remand, with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO on remand.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Acting Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
